Title: To Thomas Jefferson from Elisha Tracy, 25 October 1808
From: Tracy, Elisha
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norwich (Cont) Octer 25th 1808
                  
                  I have received a Letter from the U:S: Attorney for the district of Connecticut, informing me that an attempt has been made to destroy that confidence which induced you to bestow an office on him, he solicites my good offices; at least so far as to request that no sudden decision may be had to his prejudice, untill he has had an opportunity of shewing, that the charges againts him are not true & are founded in malice; he is a very staunch friend to the Administration, a real republican and a man of reasoning & ingenuity; true it is that tho possessed of handsome talents; he is not blessed with that ardent Vivacity that is indispensibly necessary to constitute brilliancy before a Court—I feel the extreem delicasy of addressing You on this subject for several reasons & perticularly because a full confidence ought & is felt that your deliberate Wisdom is a sure guarante againts hasty & sudden decisions; but the request to me was a Claim on my personal friendship & I beg You to accept this as my appology—
                  With real respect & Attachment I am Dear Sir, Your humble Servt
                  
                     Elisha Tracy 
                     
                  
               